Citation Nr: 0700398	
Decision Date: 01/08/07    Archive Date: 01/17/07

DOCKET NO.  04-10 002	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of service connection for a respiratory 
disorder. 
 
2.  Entitlement to service connection for spongiotic 
dermatitis of the feet.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from June 1970 to May 1972, 
and between June 1972 until May 1976.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from an October 2002 
rating decision of the VA Regional Office (RO) in St. 
Petersburg, Florida that declined to reopen the claim of 
service connection for a respiratory disorder, and denied 
service connection for spongiotic dermatitis of the feet.  
The appellant subsequently relocated to within the 
jurisdiction of the Detroit, Michigan RO.

The veteran was afforded a personal hearing in September 2005 
before the undersigned Veterans Law Judge sitting at Detroit, 
Michigan.  The transcript is of record.


FINDINGS OF FACT

1.  The Board denied service connection for a respiratory 
disorder by a decision dated in March 2000.

2.  Evidence received subsequent to the Board's March 2000 
decision, when considered by itself or together with previous 
evidence of record raises a reasonable possibility of 
substantiating the claim.  

3.  Spongiotic dermatitis of the feet was first clinically 
shown many years after discharge from active duty and had not 
been attributed to military service.




CONCLUSIONS OF LAW

1.  The March 2000 Board decision that denied service 
connection for a respiratory disorder is final. 38 U.S.C.A. 
§ 7105 (West 2002 & Supp. 2005); 38 C.F.R. § 20.1104 (2006).

2.  The evidence received subsequent to the March 2000 Board 
decision is new and material and the veteran's claim of 
entitlement to service connection for a respiratory disorder 
is reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2005); 38 
C.F.R. § 3.156 (2006).

3.  Spongiotic dermatitis of the feet was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 101(24), 1110, 1131, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, it should be noted that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was promulgated in November 2000, and has 
imposed duties on VA to provide notice and assistance to 
claimants in order to help them substantiate their claims.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2005).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2006).

The Act and implementing regulations include an enhanced duty 
on the part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim.  38 U.S.C.A. § 5103; 
38 C.F.R. § 3.159(b) (2006).  In addition, they define the 
obligation of VA with respect to its duty to assist the 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c) (2006).  In view of the Board's favorable 
decision with respect to the threshold issue of whether new 
and material evidence has been received to reopen the claim 
of service connection for a respiratory disorder, further 
assistance is unnecessary to aid the appellant in 
substantiating this claim.  The Court of Appeals for Veterans 
Claims (Court) has held that the VCAA is not applicable where 
further assistance would not aid the appellant in 
substantiating a claim. Wensch v. Principi, 15 Vet App 362 
(2001); see 38 U.S.C.A. § 5103A(a)(2).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claim of entitlement to service connection for 
spongiotic dermatitis of the feet has been accomplished.  As 
evidenced by the statement of the case, and the supplemental 
statements of the case, the appellant has been notified of 
the laws and regulations governing entitlement to the benefit 
sought, and informed of the ways in which the current 
evidence has failed to substantiate this claim.  

The Board finds that the statutory and regulatory requirement 
that VA notify a claimant of what evidence, if any, will be 
obtained by the claimant and which evidence, if any, will be 
obtained by VA, has been met.  38 U.S.C.A. § 5103(a); see 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing 
the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159).  In letters dated in September 2002, June 2003 and 
July 2005, the RO informed the appellant of what the evidence 
had to show to substantiate the claim, what medical and other 
evidence the RO needed from her, what information or evidence 
she could provide in support of the claim, and what evidence 
VA would try to obtain on her behalf.  Such notification has 
fully apprised the appellant of the evidence needed to 
substantiate the claim.  She has also been advised to submit 
relevant evidence or information in his possession.  38 
C.F.R. § 3.159(b).  The appellant has not been specifically 
notified regarding the criteria for rating any disability or 
an award of an effective date should service connection be 
granted, see Dingess v. Nicholson, 19 Vet. App. 473 (2006); 
however, neither a rating issue nor an effective date 
question is now before the Board.  Consequently, the Board 
does not find that a remand is necessary in this regard.  

Additionally, although the complete notice required by the 
VCAA was not provided until after the RO initially 
adjudicated the veteran's claim, "the appellant [was] 
provided the content-complying notice to which he [was] 
entitled."  Pelegrini v. Principi, 18 Vet. App. 112, 122 
(2004).  Consequently, the Board does not find that the late 
notice under the VCAA requires remand to the RO.  Nothing 
about the evidence or any response to the RO's notification 
suggests that the case must be re-adjudicated ab initio to 
satisfy the requirements of the VCAA.  See also Prickett v. 
Nicholson, 20 Vet. App. 370 (2006).

The Board finds that VA has made the required efforts to 
assist the appellant in obtaining the evidence necessary to 
substantiate the claim of service connection for spongiotic 
dermatitis of the feet.  Voluminous private and VA clinical 
records have been received and associated with the claims 
folder.  She was afforded a personal hearing in September 
2005.  There is no indication from either the appellant or 
her representative that there is outstanding evidence that 
has not been considered.  The Board notes that while the 
appellant has requested a VA examination in this regard, it 
is found that under the circumstances, there is no reasonable 
possibility that further assistance from VA would aid the 
veteran in substantiating the claim of service connection for 
spongiotic dermatitis.  Therefore, VA does not have a duty to 
assist that is unmet with respect to this issue.  See 
38 U.S.C.A. § 5103A (a) (2); see also Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991).

Law and Regulations

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131, 1156 (West 2002 & Supp. 
2005);38 C.F.R. §§ 3.303, 3.306 (2006).  Service connection 
requires competent evidence showing: (1) the existence of a 
present disability; (2) in-service incurrence or aggravation 
of a disease or injury; and (3) a causal relationship between 
the present disability and the disease or injury incurred or 
aggravated during service.  Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 
Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. 
App. 498 (1995).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may 
legitimately be questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim. 
38 C.F.R. § 3.303 (2006).

Service incurrence will be presumed for certain chronic 
diseases, including arthritis, if manifest to a compensable 
degree within the year after active service.  38 U.S.C.A. §§  
1101, 1112, 1113 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.307, 3.309 (2006).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service or aggravated by service.  38 C.F.R. 
§§ 3.303, 3.306 (2006).

1.  Respiratory Disorder-Claim to Reopen

As noted previously, the Board denied service connection for 
a respiratory disorder by a decision dated in March 2000.  
The appellant attempted to reopen her claim for such in 
August 2002.  The Board must therefore review all of the 
evidence submitted since March 2000 to determine whether the 
appellant's claim of service connection for a respiratory 
disorder should be reopened and re-adjudicated on a de novo 
basis.  See Evans v. Brown, 9 Vet. App. 273 (1996).  (A claim 
that is the subject of a final decision can only be reopened 
upon the submission of new and material evidence.  38 
U.S.C.A. § 5108 (West 2002 & Supp. 2005).)

The Board points out that 38 C.F.R. § 3.156(a) which defines 
new and material evidence was amended in 2001 and is 
applicable to claims to reopen filed on or after August 29, 
2001. See 66 Fed. Reg. 45620 (2001).  The amended version of 
38 C.F.R. § 3.156 applies in the instant case as the 
appellant's claim to reopen was received after August 29, 
2001.  New evidence is defined in 38 C.F.R. § 3.156(a) (2006) 
as evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  In determining whether evidence is 
new and material, the "credibility of the evidence is to be 
presumed." Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

The evidence of record at the time of the March 2000 rating 
decision included service medical records that showed 
treatment for upper respiratory infections and related 
symptoms throughout the veteran's service.  Post service 
clinic notes dating from 1977 show intermittent respiratory 
complaints variously diagnosed as sinusitis, bronchitis, 
upper respiratory infection, allergy, pneumonia and sleep 
apnea.  The Board denied service connection for a respiratory 
disorder on the basis that was no medical opinion that linked 
a current respiratory disorder to the period of military 
service.

The evidence that was received after the March 2000 denial of 
the claim of service connection for a respiratory disorder 
includes extensive private and VA clinical records showing 
continuing symptoms and treatment for numerous respiratory 
complaints and symptoms, primarily sinusitis.  The evidence 
now documents a chronic disorder which was not evident 
previously.  The Board finds that such information, when 
viewed in the context of the veteran's service medical 
records provides a suggestion of a nexus between current 
respiratory disease and problems in service, and tends to 
support the veteran's claim in a manner not previously shown.  
It must therefore be considered in order to fairly decide the 
merits of the claim.  Accordingly, the Board finds that new 
and material evidence has been submitted and that the claim 
of service connection for a respiratory disability is 
reopened.



2.  Service connection for spongiotic dermatitis of the feet.

Factual Background

The record reflects that upon examination in April 1970 for 
enlistment into service, the veteran indicated that she had 
seen two physicians for dry skin.  No body area was specified 
as being affected by the dry skin.  A clinical assessment of 
dry chapped skin was recorded.  She denied having foot 
trouble.  

The service medical records show that the appellant was seen 
for complaints of pain and tenderness of the sole of the 
right foot in September and October 1970 that were diagnosed 
as planter fasciitis and metatarsalgia, respectively.  She 
was seen in the orthopedic clinic in November 1974 and 
referred to the podiatry clinic in December for pain upon 
palpation and occasional bilateral swelling of the soles of 
both feet.  An initial diagnosis of bilateral fibular 
sesamoiditis was rendered.  The service medical records do 
not reflect any complaints or findings of a skin disorder 
affecting the feet.  Upon examination in April 1976 for 
discharge from active duty, the feet were evaluated as 
normal.

The post service record is silent for a skin disorder of the 
feet until October 1994.  At that time, clinical records from 
the Henry Ford Hospital indicated that the appellant had been 
seen in the dermatology clinic for problems with cracking of 
the skin in the heel areas.  The dermatology new patient 
intake physical report dated in October 1994 shows that the 
veteran presented with complaints of weeping fissures on both 
heels.  It was noted that she had been diagnosed with 
psoriasis.  History was provided to the effect that such 
symptoms had begun in 1987 after she moved from Illinois to 
Michigan.  It was reported that she had been seen by 
podiatrists for the problem with no improvement on medication 
or other treatment regimens.  Physical examination disclosed 
thick hyperkeratotic skin with deep fissures and some crusted 
blood on the right with tenderness to palpation.  The nails 
were thickened and yellow.  There was some callused thickened 
skin under the first metatarsal, as well as erythema and 
flaking skin affecting the nape of the neck and dorsum of the 
left hand.  A diagnosis of psoriasis was rendered.  

VA outpatient clinical records dated in October 1997 reflect 
that the veteran underwent punch biopsy of the feet.  History 
obtained at that time indicated that she had had 
hyperkeratosis of the heels and various areas of the plantar 
surface since 1987 which cracked open, bled and was very 
painful.  It was noted that the condition had appeared when 
she moved into a house infested with rats.  On follow-up in 
November 1997, it was recorded that the diagnosis on 
pathology report was spongiotic dermatitis.  Medication was 
prescribed.  Subsequent VA outpatient clinic notes show that 
veteran received continuing treatment for inflammation of the 
feet diagnosed as spongiotic dermatitis characterized by deep 
fissures and cracks, hyperkeratosis, scaling, erythema and 
pain with occasional bleeding.  In December 2002, it was 
noted that the problem had been initially diagnosed in 1997.  
In May 2004, it was reported that the condition was difficult 
to manage and had not been sufficiently remediated by 
multiple treatment regimens or therapies.

The veteran testified on personal hearing on appeal in 
September 2005 that she entered active duty with dried 
cracked feet and could not wear combat boots because it made 
her symptomatology worse.  She stated that she had constant 
flare-ups of foot symptoms with pain during active duty.  Her 
spouse corroborated her testimony.

Legal Analysis

Although the appellant testified that she entered active duty 
with some type of dermatology problem of the feet, and 
appears to suggest that service aggravated the condition, the 
record does not support this contention.  The notations of 
dry skin recorded at service entrance were vague and general, 
and did not refer to any specific area of the body.  As noted 
previously, the service medical records do not document any 
treatment for skin symptoms affecting the feet.  The feet 
were evaluated as normal at discharge in 1976.  Therefore, 
the record does not document that the veteran had any pre-
existing disability of the feet subject to aggravation.  

The post service record is silent for any skin problem of the 
feet until 1994 when the appellant was shown to have sought 
treatment for weeping, fissured hyperkeratotic feet diagnosed 
at that time as psoriasis.  She herself stated at the time 
that the problem had begun in 1987.  Upon treatment and 
biopsy of the feet in 1997, the appellant reiterated a 
history of such symptoms commencing in 1987.  The current 
clinical evidence now reflects treatment for a skin disorder 
of the feet diagnosed as spongiotic dermatitis.  However, 
this condition was not shown in service nor were symptoms of 
such indicated by her report until at least 1987, more than 
10 years after discharge from active duty.  Under the 
circumstances, the Board finds that spongiotic dermatitis is 
of post service onset.  There is no clinical or medical 
evidence to the contrary.  Therefore, service connection for 
spongiotic dermatitis must be denied.

In reaching the conclusion above, the Board has considered 
the applicability of the benefit-of-the-doubt doctrine.  
However, the preponderance of the evidence is against the 
appellant's claim. See 38 U.S.C.A § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55- 57 (1990).


ORDER

New and material evidence has been received to reopen the 
claim of service connection for a respiratory disorder; the 
appeal is granted to this extent.

Service connection for spongiotic dermatitis of the feet is 
denied.


REMAND

The Board finds that additional development is needed with 
respect to the question of whether there is a medical nexus 
between military service and any current respiratory 
disability.  The appellant has never had a VA compensation 
and pension examination and has requested one.

As indicated before, the record reflects that the veteran was 
treated throughout service for respiratory symptoms primarily 
diagnosed as upper respiratory infections.  Post service 
clinic notes dating from 1977 show intermittent respiratory 
complaints variously diagnosed as sinusitis, bronchitis, 
upper respiratory infection, allergy, and pneumonia, etc.  
The Board is of the opinion that an examination with a 
medical opinion would be helpful to determine whether or not 
any current lung or respiratory disorder is related to 
symptoms in service.

The fulfillment of the VA's statutory duty to assist the 
appellant includes requesting VA examination when indicated, 
and conducting a thorough and contemporaneous medical 
examination, and providing a medical opinion, which takes 
into account the records of prior medical treatment, so that 
the disability evaluation will be a fully informed one. See 
Hyder v. Derwinski, 1 Vet. App. 221 (1991); Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).

Accordingly, the case is REMANDED for the following actions:

1.  The appellant should be scheduled 
for VA pulmonary examination to 
determine whether she now has a 
respiratory disorder related to 
service.  The claims file and a copy of 
this remand should be made available to 
the examiner designated to examine the 
veteran.  All indicated tests and 
studies should be performed, and all 
clinical findings should be reported in 
detail and correlated to specific 
diagnoses.  A comprehensive clinical 
history should be obtained.  Based on a 
thorough review of the evidence of 
record, the examiner should provide an 
opinion, with complete rationale, as to 
the medical probability that the 
veteran now has a respiratory and/or 
lung disability that is related to 
symptoms she experienced in service, or 
whether any current respiratory 
disorder is more likely or post service 
onset.  The opinion should be set forth 
in detail.

2.  The RO should ensure that the 
medical report requested above complies 
with this remand, especially with 
respect to the instructions to provide 
a medical opinion.  If the report is 
insufficient or deficient, it should be 
returned to the examiner for necessary 
corrective action. See Stegall v. West, 
11 Vet. App. 268 (1998).

3.  After undertaking any further 
development deemed appropriate, the RO 
should re-adjudicate the issue on 
appeal.  If the benefit is not granted, 
the appellant and his representative 
should be provided with a supplemental 
statement of the case and afforded an 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


